Third District Court of Appeal
                             State of Florida

                       Opinion filed August 24, 2016.

                            ________________

                             No. 3D16-0851
                        Lower Tribunal No. 15-6699
                           ________________


                        Romy Hernandez Perez,
                                 Appellant,

                                    vs.

               Federal National Mortgage Association,
                                 Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Monica Gordo,
Judge.

     Romy Hernandez Perez, in proper person.

      Choice Legal Group, P.A., and Wm. David Newman, Jr. (Fort Lauderdale),
for appellee.


Before ROTHENBERG, SALTER and FERNANDEZ, JJ.

     PER CURIAM.

                           On Concession of Error
      Based on the commendable and appropriate concession of error filed by the

appellee, Federal National Mortgage Association (“FNMA”), we reverse the order

below and remand for further proceedings, including FNMA’s service and filing of

a written notice of termination of tenancy in conformance with section 83.561,

Florida Statutes (2016).

      Reversed and remanded.




                                       2